ORDER

PER CURIAM.
Raymond Baker (“Baker”) appeals the judgment of the Circuit Court of the County of St. Louis upholding the administrative decision of the Administrative Hearing Commission (“Commission”) that cause to discipline Baker’s peace officer certificate for gross misconduct indicating an inability to function as a peace officer existed. Baker also appeals the trial court’s decision to uphold the suspension and one year probation imposed by the Missouri Director of Public Safety (“DPS”).
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment of the trial court is affirmed in accordance with Rule 84.16(b).